Citation Nr: 1445429	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  14-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as myocardial infarction, as due to herbicide exposure.

2.  Entitlement to service connection for abdominal aortic aneurysm.  


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel









INTRODUCTION

The appellant served on active duty from January 1962 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his ischemic heart disease was incurred as a result of his exposure to herbicides.  He also claims service connection for abdominal aortic aneurysm, to include as being a result of his cardiovascular disorder.  

The Veteran's primary contention has been that his exposure to herbicides, to include Agent Orange, occurred while he was stationed in Thailand.  The U.S. Army and Joint Services Records Research Center (JSRRC) has determined that exposure to herbicides could not be conceded based on the Veteran's military occupation specialty.  However, even though the Veteran has not claimed to have physically setting foot in the Republic of Vietnam, the Board notes that the Veteran's service personnel records indicate that he served in combat missions, including "Vietnam In Country."  There is no further discussion or explanation for this notation.  As service in Vietnam would trigger the presumption of exposure to herbicides, additional development on this question is necessary.

Additionally, the Veteran submitted an Ischemic Heart Disease Disability Benefits Questionnaire completed by his private physician, Dr. R.D. in April 2011.  The physician noted "AAA 2008" under "Additional Diagnoses that Pertain to IHD."  The Board interprets this to mean abdominal aortic aneurysm.  Furthermore, the Veteran's service treatment records include treatment for "sharp pain in lower abd" in October 1967.  Thus, notwithstanding the Veteran's main assertion that his abdominal aortic aneurysm is related to either herbicide exposure or his purported herbicide exposure, the October 1967 notes raises the question of direct service connection.  The duty to assist has been triggered, requiring VA to obtain an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate official (including Air Force personnel, if necessary) to review the Veteran's service personnel record.  The official should review the Veteran's Chronological Listing of Service under number 9 - Combat Report.  

Please clarify the meaning of "Vietnam In Country" listed and whether this confirms that the Veteran physically set foot in the Republic of Vietnam.  The person reviewing the file should note the Veteran's MOS of navigator-bombardier for the Air Force and his confirmed service at the U-Tapao Airfield, Thailand.  Rationale for any finding must be provided.

2.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Regardless of whether the Veteran responds, the RO should obtain and associate with the claims file all outstanding VA outpatient clinical records for this Veteran.  All efforts to obtain any and all identified records must be fully documented in the claims file.

3.  After associating any additional medical records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his abdominal aortic aneurysm.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must indicate review of the claims folder.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's abdominal aortic aneurysm had its onset during active service or is otherwise related to service, including the October 1967 treatment for sharp pain in his lower abdomen.

4.  The RO should then undertake any other development deemed necessary and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case.  The Veteran should be given an opportunity to respond to the supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



